OSI Rest. Partners, LLC v IPT, LLC (2018 NY Slip Op 03027)





OSI Rest. Partners, LLC v IPT, LLC


2018 NY Slip Op 03027


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


541 CA 17-02115

[*1]OSI RESTAURANT PARTNERS, LLC, OUTBACK STEAKHOUSE OF FLORIDA, LLC, CARRABBA'S ITALIAN GRILL, LLC, BONEFISH GRILL, LLC, BONEFISH GRILL OF FLORIDA, LLC, AND OUTBACK/FLEMING'S LLC, PLAINTIFFS-RESPONDENTS,
vIPT, LLC, DOING BUSINESS AS FM FACILITY MAINTENANCE, DEFENDANT-APPELLANT. 


LOCKE LORD, LLP, HARTFORD, CONNECTICUT (DONALD E. FRECHETTE OF COUNSEL), FOR DEFENDANT-APPELLANT.
HANCOCK ESTABROOK, LLP, SYRACUSE (JOHN G. POWERS OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered September 25, 2017. The order, insofar as appealed from, denied defendant's motion to dismiss all claims against it. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on February 5, 2018, and filed in the Onondaga County Clerk's Office on February 5, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court